Citation Nr: 1542173	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  08-31 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for erectile dysfunction (ED).  

2.  Entitlement to restoration of the 100 percent disability rating for adenocarcinoma prostate, status post radical prostatectomy.  

3.  Entitlement to a disability rating in excess of 20 percent for adenocarcinoma prostate, status post radical prostatectomy after January 24, 2012.  


REPRESENTATION

Appellant represented by:	Harold H. Hoffman III, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008, May 2008, and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before a Decision Review Officer (DRO) in April 2009, and a transcript of this hearing is of record.  

In June 2012, the Board issued a decision in which it denied the appeal as to the erectile dysfunction rating issue and two issues involving the prostate cancer.  First, one of entitlement to a rating higher than 10 percent for adenocarcinoma prostate, status post radical prostatectomy from August 1, 2008 to January 24, 2012.  

Second, one of entitlement to a disability rating in excess of 20 percent for adenocarcinoma prostate, status post radical prostatectomy after January 24, 2012.  

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (CAVC or Veterans Court).  In January 2015, the CAVC issued a decision.  

In the decision, the CAVC determined that VA had not met its duty to assist by providing the Veteran with an adequate examination as to the erectile dysfunction rating claim.  The Board must therefore remand that issue to comply with the CAVC decision.  

Now the Board explains the prostate cancer determination of the CAVC:

Of record is a May 2008 rating decision that decreased the rating for adenocarcinoma prostate from 100 percent to 0 percent, effective August 1, 2008.  In the June 2012 decision, the Board stated that the Veteran's claim for a higher disability rating after August 1, 2008 is properly treated as an increased rating claim rather than a claim challenging the propriety of a reduction.  

In the January 2015 decision, the CAVC found that the Board provided an inadequate statement of reasons or bases for determining that the rating reduction of the Veteran's adenocarcinoma prostate condition was proper.  The CAVC stated that although the Board never expressly stated that, based on the cited facts, the reduction was appropriate; it implicitly found this fact when it proceeded to determine whether the Veteran was entitled to an increased rating for the residuals of the condition.  Ultimately, the CAVC stated that the Board's decision to "implicitly" uphold the rating reduction will be reversed and the matter remanded with orders to reinstate het 100 percent rating effective August 1, 2008.  The Board must comply with the CAVC decision.  This gives rise to the second issue listed on the title page.   

The Court also determined that the 20 percent disability rating, effective January 24, 2012, for residuals of adenocarcinoma prostate is dependent on a proper reduction of the Veteran's benefits under Diagnostic Code 7258 and that matter is inextricably intertwined with the reversal of the 100 percent reduction that the CAVC was remanding to the Board.  

It is noted that the Veteran's representative requested copies of information in the Veteran's claims file pursuant to the Freedom of Information Act (FOIA).  The Board has provided the requested copies.  

In September 2014, the Veteran's representative asked for an extension of time.  The only information sent to the Veteran's representative by the Board in response to the FOIA request was his own argument and he specifically asks that the case be remanded to the Agency of Original Jurisdiction (AOJ).  Based on these facts, and in light of the Court's finding, which cannot be ignored, the Board will issue its decision/remand without delay.  

The issue of entitlement to an initial compensable disability rating for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The CAVC reversed the Board's implicit finding that a reduction of the disability rating for adenocarcinoma prostate from 100 percent to 0 percent, effective August 1, 2008, and ordered reinstatement of the 100 percent rating, effective August 1, 2008.  


CONCLUSION OF LAW

The 100 percent rating for adenocarcinoma prostate must be reinstated effective August 1, 2008.  Memorandum Decision, U.S. Court of Appeals for Veterans Claims (January 2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a decision issued in January 2015, the CAVC reversed the Board's implicit finding that the May 2008 reduction of the disability rating for adencocarcinoma prostate, status post radical prostatectomy, from 100 percent to 0 percent, effective August 1, 2008 was proper.  As the CAVC ordered the 100 percent rating reinstated, effective August 1, 2008, the 100 percent rating must be reinstated effective August 1, 2008.  

Diagnostic Code 7528 provides the criteria for assigning disability ratings for malignant neoplasm of the genitourinary system.  38 C.F.R. § 4.115(b).  Such conditions are assigned a rating of 100 percent.  A note under Diagnostic Code 7528 directs that following cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105l  If there has been no local reoccurrence or metastasis, then the rater is to rate on residuals of voiding dysfunction or renal dysfunction, whichever is predominant.  

The regulation referred to in that note, 38 C.F.R. § 3.105(e).  provides as follows:  

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. 

Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

In the January 2015 decision, the CAVC cited Hudgens v. Gibson, 26 Vet. App. 558, 564 (2014) (quoting King v. Shinseki, 26, Vet; App. 484 492 (2014) ("VA's failure to observe applicable law and consider all relevant evidence renders reduction or severance decisions . . . 'void ab initio'").  

As the reduction effected in the May 2008 decision is void ab initio, it follows that any reduction from 100 percent, reinstated August 1, 2008, must begin from the beginning, including adherence to the procedural requirements of 38 C.F.R. § 3.105(e).  

This means that the assignment of a 10 percent rating for the prostate disability in the August 2010 rating decision and the assignment of a 20 percent rating for the prostate disability in the February 2012 rating decision now have no effect.  The reversal of the Board's June 2012 decision by the CAVC, occurred after both rating decisions.  Therefore, the rating in place at the time of both of those rating decisions was 100 percent, and that is the rating that shall continue absent proper reduction.  The issue of entitlement to a disability rating in excess of 20 percent for adenocarcinoma prostate, status post radical prostatectomy after January 24, 2012, remanded by the CAVC, is therefore moot must be dismissed without prejudice.

ORDER

The 100 percent disability rating for adencocarcinoma prostate, status post radical prostatectomy is reinstated effective August 1, 2008.  

The appeal as to entitlement to a disability rating in excess of 20 percent for adenocarcinoma prostate, status post radical prostatectomy after January 24, 2012 is dismissed without prejudice.



REMAND

In the January 2015 decision, the CAVC determined that VA had not met its duty to assist the Veteran in obtaining evidence to substantiate his claim for an initial compensable disability rating for erectile dysfunction because it had not provided an adequate examination for "internal deformity" of the Veteran's penis.  

Remand is therefore necessary so that VA can provide an adequate examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an examination with regard to disability resulting from his service-connected erectile dysfunction.  In January 2015, the U.S. Court of Appeals for Veterans Claims determined that VA must provide an examination that includes testing for "internal deformity" of the Veteran's penis.  The U.S. Court of Appeals for Veterans Claims pointed out that the record contains evidence suggesting nerve damage related to erectile power as a result of prostate surgery.  Therefore, the examination must include testing for internal deformity including any nerve damage as a result of the prostatectomy for "internal deformity".

In this regard, it is critically important that this Board decision not be construed as authorizing (or ordering) some form of invasive surgical procedure to determine "internal" deformity.  The well-being of the Veteran is paramount.  The Board is simply attempting to address the concerns of the Court.

The examiner must be provided with access to the Veteran's claims file in conjunction with the examination.  The examiner must provide an opinion as to whether the Veteran has "internal" or external deformity of the penis and must provide an explanation to support any conclusion reached.  The examiner's explanation must include an explanation of the testing performed to determine whether the Veteran has internal deformity of the penis.  

2.  This is a complex case back from the Veteran's Court.  After ensuring that the examination complies with the Board's directive listed above, readjudicate the claim of entitlement to an initial compensable disability rating for erectile dysfunction.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the issue to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


